Title: To George Washington from Isaac Story, c.4–10 April 1795
From: Story, Isaac
To: Washington, George


          
            [c.4–10 April 1795]
          
          Deign, most respected Sire, to accept of the inclosed, as one of the sermons was composed in obedience to your requisition;

please to accept them as a pledge of my veneration for your person & public administrations.
          I acknowledge myself a federalist, & that I rejoice in the Privileges of our excellent constitution. May the blessings of it be preserved, notwithstanding the machination of foreigners, & foes within, be increased & handed down in their utmost extent to the latest posterity.
          While the old Officers of government are dropping off around you, may you be like mount Zion, which cannot be moved. Long may you sway the sceptre of our government, long reign in the hearts of every sincere Patriot; & at some far distant period leave the earthly dominion for a crown of glory which fadeth not away. And when you take your ascension, may the reins of government, like Elijah’s mantle, drop into the hands of a worthy Successor. I am your most obedient; & devoted servant
          
            Isaac Story
          
          
            N.B. The Thanksgiving sermon breathes the sentiments of 1920ths of the clergy in this State.
          
        